DIETRICH, Circuit Judge
(concurring).
Upon the point touching the placing of the names of prospective jurors in the box, I concur on the sole ground that what was done by the officers was in substantial compliance with, and necessarily accomplished in full the purpose of, the law. Where, as here, both officers are present, advisedly agree upon the jurors to be selected, and co-operate in putting the names agreed upon into the box, to hold a procedure, the only rational object of which is to cover a case of disagreement, indispensable to validity, would be to impeach the good sense of the Legislature. But I do not share in the view that where a mandatory requirement of the statute is substantially violated, or disregarded, a party to an action is without remedy by seasonable challenge to the jurors so unlawfully selected, or that to succeed he must affirmatively show prejudice — generally a burden it would be impossible for him to carry — or that the appellate court will ignore a plain violation of the law in such a case merely because actual prejudice is not affirmatively established. Generally a party could not make such a showing even were he to be compelled to go to trial before ten juror.s instead of twelve.
*571Upon the question of the time for charging the jury, and other minor assignments, I concur m the principal opinion.